STATON, Presiding Judge,
dissenting.
I dissent. The trial court abused its discretion when it approved the settlement between the son and the special administrator.
The foundation for the majority's conclusion is its premise that the son "could have litigated his position in good faith," thus consuming much of the money he held from the joint and pay-on-death bank accounts. The majority also states that "we do not perceive that the compromise was made in bad faith...." The record and the law, however, support only the opposite conclusion.
Ind.Code 82-4-1.5-7, in relevant part, provides:
No multipleparty account is effective against an estate of a deceased party to transfer to a survivor sums needed to pay claims, taxes, and expenses of administration, including the statutory allowance to the surviving spouse or dependent children, if other assets of the estate are insufficient. A surviving party, P.O0.D. payee, or beneficiary who receives payment from a multiple-party account after the death of a deceased party shall be liable to account to the personal representative for amounts the decedent owned beneficially immediately before the death....
Since the son was a pay-on-death payee and also the estate's executor, his conflict of interest is readily apparent. Such a situation is addressed by Ind.Code 29-1-16-1(c) which, again in relevant part, provides:
Every personal representative shall be liable for any loss to the estate arising from his neglect or unreasonable delay in collecting the credits or other assets of the estate or in selling, mortgaging or leasing the property of the estate; for neglect in paying over money or delivering property of the estate he shall have in his hands;
* L * * # L
for loss to the estate through self-dealing;
# * * * # *
and for any other negligent or wilful act or nonfeasance in his administration of the estate by which loss to the estate arises.
In spite of the statutory duty imposed by Ind.Code 32-4-1.5-7 and the clear prohibition on self-dealing contained in Ind.Code 29-1-16-1(c), the son refused to turn over the benefits of the multiparty accounts. This refusal led to a court order to pay in the funds. The son's further refusal led to not one but two contempt citations and appointment of a special administrator to collect the funds (which, of course, were never fully collected). In light of the son's history of-literally-contemptible self-dealing, the majority's characterization of the son's position as one of good faith is clearly wrong.
I cannot agree with a result which allows an executor to wrongfully withhold funds clearly due an estate, in effect blackmailing the special administrator into a compromise so that the widow can get at least some portion of her statutory allowance. Such a result is not consistent with the law, princi*656ples of equity,1 or good policy. The trial court's approval of the "compromise" was an abuse of discretion. I would reverse.

. Ind.Code 29-1-17-16 provides:
Equitable remedies preserved.-The limitations provided for in IC 29-1-1-21 and section 13 [29-1-17-13] [both establishing a one-year limitations period in which to bring suit to challenge settlement] of this chapter shall not deprive any interested person of the relief now afforded him under the rules of equity.